Eminent domain; taking of airplane. — In this case the following order was entered:
This case comes before the court on a rule to show cause why the case should not be dismissed for lack of prosecution.
It appears to the court that pursuant to Pule 40(b) a rule was issued herein returnable October 2, 1961, directing the plaintiffs to show cause, if any there may be, why this case should not be dismissed for lack of prosecution, which rule to show cause has since remained pending before the court; that in response to representations made by the plaintiffs that they desired and intended to prosecute this case, the rule to show cause has been continued from time to time and as a result of such representations a trial was duly scheduled to be held before Trial Commissioner Eoald A. Hogenson at 10:00 a.m. on Monday, July 30, 1962, at Los Angeles, California, of which due notice in accordance with the rules of this court was given to the plaintiffs; that there has been filed herein a transcript of the proceedings held on July 30, 1962, at Los Angeles, California, before Commissioner Hogenson wherein it appears that no appearance was made by or on behalf of the plaintiffs; that the plaintiffs have on numerous occasions failed to respond to the orders, notices and communications directed to *705them by the commissioners of the court and have failed to communicate with the commissioners or the court since July 30, 1962; that there have been filed herein recommendations from Commissioners Gamer and Hogenson recommending for good cause shown that the rule to show cause issued on August 10, 1961, be made absolute and the plaintiffs’ petition be dismissed. Upon consideration thereof,
It Is Ordered that the rule directing the plaintiffs to show cause why this case should not be dismissed for lack of prosecution be. and the same is made absolute and the petition is dismissed.
By the Court.
MarviN JoNes, (Thief Judge.
Plaintiffs’ motions for rehearing and new trial and for relief from judgment and order were denied December 5, 1962.